DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, “about the the axis of rotation” should read “about the axis of rotation.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugaki et al. (US 2019/0112025 A1), hereinafter Sugaki.


Regarding claim 2, Sugaki discloses the invention in claim 1, and further discloses wherein each arm (11) carries a rotor (as shown in fig. 1).

Regarding claim 10, Sugaki discloses the invention in claim 1, and further discloses wherein each group of arms (arms 11) comprises exactly two arms (as shown in fig. 1).

Regarding claim 12, Sugaki discloses the invention of claim 1, and further discloses wherein each arm (11) is spaced apart from the drone body (12) in the deployed position (as shown in fig. 1) and folded against the drone body in the folded position (as shown in fig. 4).

Regarding claim 14, Sugaki discloses the invention of claim 1, and further discloses wherein the drone has a receiving space to receive a payload (freight chamber 13; fig. 1), wherein two arms (11) frame the receiving space laterally when these arms are in the folded position (the arms 11 extend at least partially in the longitudinal direction to frame the freight chamber 13 while in the folded position, as shown in fig. 4). 

Regarding claim 15, Sugaki discloses the invention in claim 1, and further discloses wherein each axis of rotation is vertical (as shown in figs. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaki et al. (US 2019/0112025 A1), hereinafter Sugaki, in view of Huastar (WO 2017/121038 A1).
Regarding claim 3, Sugaki discloses the invention in claim 1, and further discloses the invention further comprising an articulation system for each group of arms (stacked base end portions 11a; fig. 2) which comprises an articulation assembly associated with each arm of each group of arms (individual base end portions 11a).
Sugaki does not appear to specifically disclose wherein each articulation assembly is configured to lock the associated arm selectively in the deployed position and the folded position.
However, Huastar is in the field of folding unmanned aerial vehicles (abstract) and teaches wherein each articulation assembly (main hinge ring 231 and auxiliary hinge ring 232 adjacent to second wing frame 22; fig. 3) is configured to lock the associated arm selectively in the deployed position and the folded position (locking tongue 221 of the second wing frame 22 engages with locking hole 211 of the auxiliary hinge ring 232 when the second wing frame 22 is selectively locked in the deployed position, as shown in figs. 3 and 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the rotary wing drone of Sugaki such that each articulation assembly is configured to lock the associated arm selectively in the 

Regarding claim 4, Sugaki as modified discloses the invention in claim 3, but does not appear to specifically disclose wherein each articulation assembly comprises a first locking member and a second locking member configured to engage with one another to prevent the rotation of the associated arm relative to the drone body and to disengage from one another to allow rotation of the associated arm relative to the drone, and an elastic return member configured to return the first locking member and the second locking member into engagement with one another.
However, Huastar teaches wherein each articulation assembly (as shown in figs. 4 and 5) comprises a first locking member (locking tongue 221; fig. 5) and a second locking member (locking hole 221; fig. 3) configured to engage with one another to prevent the rotation of the associated arm relative to the drone body (locking tongue 221 of the second wing frame 22 engages with locking hole 211 of the auxiliary hinge ring 232 when the second wing frame 22 is selectively locked in the deployed position, as shown in figs. 3 and 5) and to disengage from one another to allow rotation of the associated arm relative to the drone (the pushing portion 2211 can be moved to move the locking tongue 221 to the outside of the locking hole 211, thereby disengaging from the locking hole 211 and achieving unlocking, as shown in figs. 3 and 5), and an elastic return member (second spring 222; fig. 5) configured to return the first locking member and the second locking member into engagement with one another (as shown in fig. 5).


Regarding claim 6, Sugaki as modified discloses the invention in claim 4, and further discloses wherein either the first locking member or the second locking member comprises at least one tooth (from Huastar, locking tongue 221; fig. 5), the other locking member comprising at least two notches (from Huastar, locking hole 211, perforation 2322; fig. 3).
Neither Sugaki nor Huastar appear to specifically disclose the tooth passing from one notch to the next notch during the rotation of the arm between the deployed position and the folded position. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention to include a duplicate locking tongue 211 located elsewhere are on the auxiliary hinge ring 232, such that the locking tongue 221 rotates between interlocking with the locking hole 211 in the deployed position and the duplicate locking hole along the auxiliary hinge ring 232 in the folded position, since it has been held that mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 9, Sugaki as modified discloses the invention in claim 4, and further discloses wherein the arms of each group of arms (one of the groups of arms 11 at the corners of the body 12, as shown in fig. 1) are rotatably mounted on the drone body (body 12) via a single articulation shaft extending along the axis of rotation (para. [0053], regarding the base end portion 11a is turnably supported by the body 12; fig. 2).
Allowable Subject Matter
Claims 5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on December 8, 2020, with respect to the rejection of claims 1-4, 9, 10, and 12 under §102 over Huastar (Remarks, p. 5) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claims 11 and 14 under §103 in view of Zhang and Woodman, respectively (Remarks, pp. 5-8), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647